                                                                Case 2:19-cv-00911-JAD-VCF Document 36 Filed 09/01/21 Page 1 of 3



                                                               BRETT A. CARTER, ESQ.
                                                           1   Nevada Bar No. 5904
                                                           2   LINDSAY K. CULLEN, ESQ.
                                                               Nevada Bar No. 12364
                                                           3   Bertoldo Baker Carter & Smith
                                                               7408 West Sahara Avenue
                                                           4   Las Vegas, Nevada 89117
                                                               Phone Number: (702) 228-2600
                                                           5
                                                               Fax Number: (702) 228-2333
                                                           6   Email: Carter@nvlegaljustice.com and
                                                               Lindsay@nvlegaljustice.com
                                                           7   Attorneys for Plaintiffs

                                                           8                                UNITED STATES DISTRICT COURT
                                                           9
                                                                                              FOR THE DISTRICT OF NEVADA
BERTOLDO BAKER CARTER & SMITH




                                                          10
                                                                                                               ***
                                                          11
                         702-228-2600• Fax 702-228-2333




                                                               ALEXANDRA CAMILLE LOPEZ, Individually CASE NO: 2:19-cv-00911-JAD-VCF
                                                          12
                            7408 West Sahara Avenue




                                                               and on behalf of minor child, D.L.,
                            Las Vegas, Nevada 89117




                                                          13
                                                                              Plaintiffs,
                                                          14                                                         JOINT MOTION FOR LEAVE TO FILE
                                                               vs.                                                       DOCUMENTS UNDER SEAL
                                                          15
                                                               UNITED STATES OF AMERICA,
                                                          16

                                                          17                  Defendants.

                                                          18

                                                          19
                                                                      COME NOW Plaintiffs ALEXANDRA LOPEZ and D.L. (hereinafter Plaintiffs), by and
                                                          20
                                                               through their attorneys of record, Brett A. Carter, Esq., and Lindsay L. Cullen, Esq., of the law firm
                                                          21
                                                               of Bertoldo Baker Carter & Smith, and Defendant UNITED STATES OF AMERICA (hereinafter
                                                          22
                                                               USA), by and through their attorney of record, Holly Vance, Esq., of the United States Attorney’s
                                                          23
                                                               office, and they hereby submit this Joint Motion for Leave to File Documents Under Seal.
                                                          24
                                                                      Pursuant to LR IA 10-5 and LR IC 6-1 (“parties must refrain from…[using names of minor
                                                          25
                                                               children]”), Plaintiffs and Defendant USA hereby move for leave to file the Petition for
                                                          26
                                                               Compromise of Minor’s Claim, the resulting Order, and related documents to the compromise of
                                                          27
                                                               the minor’s claim. The parties have reached a settlement of Plaintiffs’ claims. As Plaintiff D.L. is a
                                                          28
                                                                                                                 1
                                                                Case 2:19-cv-00911-JAD-VCF Document 36 Filed 09/01/21 Page 2 of 3



                                                           1   minor child, and this minor’s settlement does require a minor’s compromise pursuant to NRS §

                                                           2   41.200, the sealing of these documents will allow for the minor’s full legal name to be included

                                                           3   within the Petition and Order, which a Nevada bank does require in order to establish and open a

                                                           4   blocked trust account for the minor’s proceeds. See Exhibit 1, Declaration of Brett A. Carter, Esq.

                                                           5   Therefore, the parties file this joint motion and seek leave to file these documents under seal.

                                                           6   DATED this 1st day of September, 2021.             DATED this 1st day of September, 2021.
                                                           7
                                                               BERTOLDO BAKER CARTER & SMITH
                                                           8
                                                               /s/ Brett A. Carter, Esq.                          /s/Holly A. Vance, Esq.
                                                           9   BRETT A. CARTER, ESQ.                              NICHOLAS A. TRUTANICH
                                                               Nevada Bar No.: 5904                               United States Attorney
BERTOLDO BAKER CARTER & SMITH




                                                          10                                                      District of Nevada
                                                               LINDSAY K. CULLEN, ESQ.
                                                                                                                  Nevada Bar No. 13644
                                                          11   Nevada Bar No.: 12364                              HOLLY A. VANCE
                                                               7408 West Sahara Avenue                            Assistant United States Attorney
                         702-228-2600• Fax 702-228-2333




                                                          12   Las Vegas, Nevada 89117                            400 S. Virginia Street, Suite 900
                            7408 West Sahara Avenue
                            Las Vegas, Nevada 89117




                                                               Attorneys for Plaintiffs                           Reno, Nevada 89501
                                                          13                                                      Attorneys for Defendants
                                                          14

                                                          15

                                                          16                                    IT IS SO ORDERED.

                                                          17
                                                                                                ______________________________
                                                          18                                    Cam Ferenbach
                                                                                                United States Magistrate Judge
                                                          19
                                                                                                          9-1-2021
                                                                                                DATED ________________________
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                  2
                                                                Case 2:19-cv-00911-JAD-VCF Document 36 Filed 09/01/21 Page 3 of 3



                                                           1      DECLARATION OF BRETT A. CARTER IN SUPPORT OF JOINT MOTION FOR

                                                           2                  LEAVE TO AMEND TO FILE DOCUMENTS UNDER SEAL

                                                           3   STATE OF NEVADA               )

                                                           4                                 ) ss:

                                                           5   COUNTY OF CLARK               )

                                                           6          I, BRETT A. CARTER, ESQ., do hereby swear under penalty of perjury that the following

                                                           7   assertions are true to the best of my knowledge:

                                                           8          1.      Affiant is an attorney at law, duly licensed before all of the courts of Nevada, and I

                                                           9   am an attorney with the law firm of Bertoldo Baker Carter & Smith, attorneys of record for
BERTOLDO BAKER CARTER & SMITH




                                                          10   ALEXANDRA LOPEZ and D.L. (hereinafter “Plaintiffs”). I know the following facts to be true

                                                          11   of my own knowledge, and, if called to testify, I could competently do so.
                         702-228-2600• Fax 702-228-2333




                                                          12          2.      I make this Declaration in support of the Joint Motion for Leave to File Documents
                            7408 West Sahara Avenue
                            Las Vegas, Nevada 89117




                                                          13   Under Seal pursuant to LR IA 10-5 and LR IC 6-1.

                                                          14          3.      The parties have reached a settlement of Plaintiffs’ claims. Plaintiff D.L. is a

                                                          15   minor child born March 26, 2006. This minor’s settlement does require a minor’s compromise

                                                          16   pursuant to NRS § 41.200. The sealing of these documents will allow for the minor’s full legal

                                                          17   name to be included within the Petition and Order, which a Nevada bank does require in order to

                                                          18   establish and open a blocked trust account for the minor’s proceeds.

                                                          19          Pursuant to NRS § 53.045, I declare under penalty of perjury that the foregoing is true and

                                                          20   correct.

                                                          21          Executed this 1st day of September, 2021.

                                                          22
                                                                                             /s/ Brett A. Carter, Esq.
                                                          23                                 Brett A. Carter, Esq.
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                  3
